—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered December 8, 1994, convicting him of murder in the second degree and manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of felony murder based upon the underlying felony of robbery (see, Penal Law § 125.25 [3]; § 160.00; see also, People v Woods, 41 NY2d 279, 282; People v Fore, 231 AD2d 590; People v Lopez, 161 AD2d 670). Moreover, upon the exercise of our factual review *557power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We reject the defendant’s claim that he was deprived of a fair trial because of certain comments made by the prosecutor in summation. For the most part, the challenged remarks were within the bounds of fair response to the defense counsel’s attack on the credibility of the prosecution’s chief witness or constituted fair comment on the evidence, and do not warrant reversal (see, People v Galloway, 54 NY2d 396; People v Ashwal, 39 NY2d 105; People v Patrona, 232 AD2d 432; People v Farrell, 228 AD2d 693; People v Gay, 223 AD2d 601). Copertino, J. P., Joy, Krausman and McGinity, JJ., concur.